Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



Opinion                                               Robert P. Young, Jr. Michael F. Cavanagh
                                                                           Marilyn Kelly
                                                                           Stephen J. Markman
                                                                           Diane M. Hathaway
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra

                                                                       FILED MAY 15, 2012

                               STATE OF MICHIGAN

                                       SUPREME COURT


 DOREEN JOSEPH,

                 Plaintiff-Appellee,

 v                                                             No. 142615

 AUTO CLUB INSURANCE
 ASSOCIATION, a/k/a A.C.I.A,

                 Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 MARY BETH KELLY, J.
       We granted defendant Auto Club Insurance Association’s bypass application for

 leave to appeal in this case to determine whether the minority/insanity tolling provision

 of MCL 600.5851(1) applies to toll the one-year-back rule in MCL 500.3145(1) of the

 no-fault act.    The one-year-back rule is designed to limit the amount of benefits

 recoverable under the no-fault act to those losses occurring no more than one year before

 an action is brought. Plaintiff here is seeking to recover no-fault benefits for losses

 dating back 32 years before she brought her action. In denying defendant’s motion for
partial summary disposition, the circuit court relied on Univ of Mich Regents v Titan Ins

Co 1 to hold that the minority/insanity tolling provision tolls the one-year-back rule. In

Regents, this Court held that a saving provision that tolls a statute of limitations also

prevents application of the one-year-back rule. Regents overruled Cameron v Auto Club

Ins Ass’n 2 and Liptow v State Farm Mut Auto Ins Co, 3 which had held that the saving

provisions at issue only tolled a statute of limitations, not statutes limiting damages.

         We once again hold that the minority/insanity tolling provision, which addresses

only when an action may be brought, does not preclude the application of the one-year-

back rule, which separately limits the amount of benefits that can be recovered. These

distinctions were recognized in Michigan law both in Cameron as well as several

decisions of this Court that predate Cameron. Yet this Court’s decision in Regents

conflated these distinct concepts in order to effectuate what the Regents majority believed

was a broader social good served by expanding the right to recover benefits beyond those

allowed by law. We recognize the necessity for, and value of, stability in the law and

take no pleasure in overruling a precedent of recent vintage by this Court. But Regents

itself simply failed to apply our then recent decision in Cameron, resulting in a decision

that patently failed to enforce the requirements of the statutes that it interpreted. Because

the holding in Regents contravened the Legislature’s clear and unambiguous language in

MCL 500.3145(1) and MCL 600.5851(1), Regents is overruled and we reinstate

1
    Univ of Mich Regents v Titan Ins Co, 487 Mich 289; 791 NW2d 897 (2010).
2
    Cameron v Auto Club Ins Ass’n, 476 Mich 55; 718 NW2d 784 (2006).
3
    Liptow v State Farm Mut Auto Ins Co, 272 Mich App 544; 726 NW2d 442 (2006).



                                              2
Cameron. Accordingly, we remand this case to the circuit court for entry of an order

granting defendant’s motion for partial summary disposition on the basis of the one-year-

back rule.

                        I. FACTS AND PROCEDURAL HISTORY

       In June 1977, then 17-year-old plaintiff, Doreen Joseph, was involved in an

automobile accident in which she suffered traumatic brain injury and quadriplegia. At

the time of the accident, plaintiff had automobile insurance coverage through the Detroit

Automobile Inter-Insurance Exchange, defendant’s predecessor.             Defendant later

assumed responsibility for paying plaintiff’s personal protection insurance (PIP) benefits.

Since the date of plaintiff’s injury, defendant has paid more than $4 million in PIP

benefits for plaintiff’s care.

       On February 27, 2009, plaintiff filed a complaint seeking additional PIP benefits

for allegedly unpaid case-management services provided by plaintiff’s family members.

The period for which plaintiff seeks recovery dates back to the date of plaintiff’s accident

in 1977.      Defendant moved for partial summary disposition pursuant to MCR

2.116(C)(10), arguing that the one-year-back rule in MCL 500.3145(1) barred plaintiff’s

claim with respect to benefits sought for any period more than one year before the

February 27, 2009, commencement date of plaintiff’s action. Plaintiff responded that her

“insanity” over the past 32 years had operated to toll the one-year-back rule pursuant to

the minority/insanity tolling provision of MCL 600.5851(1). 4

4
  The circuit court held that there exists a question of fact regarding whether plaintiff is
“insane” for purposes of MCL 600.5851(1). That determination is not at issue in this
appeal.



                                             3
           The circuit court denied defendant’s motion for partial summary disposition, citing

Regents for the proposition that the minority/insanity tolling provision tolls the one-year-

back rule and, thus, if plaintiff is determined to be “insane,” her recovery will not be

limited to the year immediately preceding the filing of her complaint. Defendant filed an

interlocutory application for leave to appeal in the Court of Appeals and then filed a

bypass application for leave to appeal in this Court, arguing that the minority/insanity

tolling provision does not apply to the one-year-back rule and that Regents was wrongly

decided.       We entered orders staying the circuit court proceedings 5 and granting

defendant’s bypass application to consider whether Regents was correctly decided. 6

                                 II. STANDARD OF REVIEW

           This Court reviews de novo a circuit court’s decision whether to grant or deny

summary disposition. 7 Similarly, we review de novo issues of statutory interpretation as

questions of law. 8 Our primary goal when interpreting statutes is to discern the intent of

the Legislature. 9 To do so, we focus on the best indicator of that intent, the language of

the statute itself. 10 The words used by the Legislature are given their common and


5
    Joseph v ACIA, 802 NW2d 351 (Mich, 2011).
6
    Joseph v ACIA, 489 Mich 924 (2011).
7
  Nastal v Henderson & Assoc Investigations, Inc, 471 Mich 712, 720; 691 NW2d 1
(2005).
8
    Id.
9
    Wickens v Oakwood Healthcare Sys, 465 Mich 53, 60; 631 NW2d 686 (2001).
10
     Id.


                                                4
ordinary meaning. 11 If the statutory language is unambiguous, we presume that the

Legislature intended the meaning that it clearly expressed, and further construction is

neither required nor permitted. 12

          Defendant moved for partial summary disposition pursuant to MCR 2.116(C)(10).

Because a motion under MCR 2.116(C)(10) tests the factual sufficiency of the complaint,

the circuit court must consider the affidavits, pleadings, depositions, admissions, and

other evidence submitted by the parties, MCR 2.116(G)(5), in the light most favorable to

the party opposing the motion. 13 If the proffered evidence fails to establish a genuine

issue regarding any material fact, the moving party is entitled to judgment as a matter of

law. 14




11
  MCL 8.3a; Veenstra v Washtenaw Country Club, 466 Mich 155, 160; 645 NW2d 643
(2002).
12
     Sun Valley Foods Co v Ward, 460 Mich 230, 236; 596 NW2d 119 (1999).
13
     Maiden v Rozwood, 461 Mich 109, 120; 597 NW2d 817 (1999).
14
 MCR 2.116(C)(10) and (G)(4); Quinto v Cross & Peters Co, 451 Mich 358, 362; 547
NW2d 314 (1996).



                                            5
                                       III. ANALYSIS

          A. THE ONE-YEAR-BACK RULE AND THE MINORITY/INSANITY
                           TOLLING PROVISION

         This case requires that we again interpret the limitations on recovery of PIP

benefits set forth in the no-fault act. The relevant statutory provision of the no-fault act,

MCL 500.3145(1), provides in pertinent part:

                An action for recovery of personal protection insurance benefits
         payable under this chapter for accidental bodily injury may not be
         commenced later than 1 year after the date of the accident causing the
         injury unless written notice of injury as provided herein has been given to
         the insurer within 1 year after the accident or unless the insurer has
         previously made a payment of personal protection insurance benefits for the
         injury. If the notice has been given or a payment has been made, the action
         may be commenced at any time within 1 year after the most recent
         allowable expense, work loss or survivor’s loss has been incurred.
         However, the claimant may not recover benefits for any portion of the loss
         incurred more than 1 year before the date on which the action was
         commenced.[15]
         As early as 1984, this Court explained that this statutory provision contains

separate and distinct limitations periods that relate both to the timing in which an action

may be brought and the damages that may be recovered. 16 Specifically, we have noted

that MCL 500.3145(1)

         contains two limitations on the time for filing suit and one limitation on the
         period for which benefits may be recovered:

               “(1) An action for personal protection insurance [PIP] benefits must
         be commenced not later than one year after the date of accident, unless the

15
     Emphasis added.
16
     Welton v Carriers Ins Co, 421 Mich 571, 576; 365 NW2d 170 (1984).



                                               6
          insured gives written notice of injury or the insurer previously paid [PIP]
          benefits for the injury.

                “(2) If notice has been given or payment has been made, the action
          may be commenced at any time within one year after the most recent loss
          was incurred.

                “(3) Recovery is limited to losses incurred during the one year
          preceding commencement of the action.”[17]
Accordingly, a person filing a claim for PIP benefits must do so within a year of the

accident unless the insured gives written notice of injury or previously received PIP

benefits from the insurer. If notice was given or payment was made, the action can be

commenced within one year of the most recent loss. In any case, though, recovery is

limited only to losses that have been incurred during the year before the filing of the

action.

          The final limitation provided in MCL 500.3145(1) is the limitation on damages

known as the one-year-back rule. In Devillers v Auto Club Ins Ass’n, we discussed the

significance of the legislative distinction between statutes of limitations and provisions

that limit damages, noting that

          although a no-fault action to recover PIP benefits may be filed more than
          one year after the accident and more than one year after a particular loss has
          been incurred (provided that notice of injury has been given to the insurer
          or the insurer has previously paid PIP benefits for the injury), § 3145(1)
          nevertheless limits recovery in that action to those losses incurred within
          the one year preceding the filing of the action.[ 18]


17
 Devillers v Auto Club Ins Ass’n, 473 Mich 562, 574; 702 NW2d 539 (2005), quoting
Welton, 421 Mich at 576.
18
  Devillers, 473 Mich at 574; see also Howard v Gen Motors Corp, 427 Mich 358, 385-
387; 399 NW2d 10 (1986) (opinion by BRICKLEY, J.).



                                                7
         Our Legislature has also independently established, in the Revised Judicature Act

(RJA), 19 a general tolling provision in order to aid those who are minors or legally

insane. The minority/insanity tolling provision of MCL 600.5851(1) extends the time for

filing suit by tolling an otherwise applicable statute of limitations. 20 MCL 600.5851(1)

provides in relevant part:

                 [I]f the person first entitled to make an entry or bring an action under
         this act is under 18 years of age or insane at the time the claim accrues, the
         person or those claiming under the person shall have 1 year after the
         disability is removed through death or otherwise, to make the entry or bring
         the action although the period of limitations has run.

Notably, by its unambiguous terms, this provision concerns when a minor or person

suffering from insanity may “make the entry or bring the action,” and the provision is

entirely silent with regard to the amount of damages recoverable once an action has been

brought. 21

                             B. CAMERON AND ITS PROGENY

         We first considered the interplay between the one-year-back rule and the

minority/insanity tolling provision in Cameron. 22 In Cameron, the plaintiffs’ minor son

sustained a closed head injury when an automobile struck his bicycle in 1996. Six years



19
     MCL 600.101 et seq.
20
     See Lambert v Calhoun, 394 Mich 179, 181, 192; 229 NW2d 332 (1975).
21
  This is a point that is only relevant to statutes like the no-fault act that contain a unique
one-year-back rule, which limits the right of recovery to damages incurred during the
year before commencement of the action.
22
     Cameron, 476 Mich 55.



                                                8
later, in 2002, the plaintiffs filed suit against their no-fault insurer to recover PIP benefits

for attendant-care services rendered from 1996 to 1999. The plaintiffs argued that the

minority/insanity tolling provision applied to toll the one-year-back rule, rendering

recoverable the losses incurred between 1996 and 1999. We disagreed, holding that the

minority/insanity tolling provision does not operate to toll the one-year-back rule. We

explained in Cameron:

                 By its unambiguous terms, MCL 600.5851(1) concerns when a
          minor or person suffering from insanity may “make the entry or bring the
          action.” It does not pertain to the damages recoverable once an action has
          been brought. MCL 600.5851(1) then is irrelevant to the damages-limiting
          one-year-back provision of MCL 500.3145(1).[23]

That is,

          the minority/insanity tolling provision in MCL 600.5851(1), by its plain
          terms, only addresses when an action may be brought. Therefore, it does
          not apply to toll the one-year-back rule in MCL 500.3145(1) because that
          provision does not concern when an action may be brought but, instead,
          limits the amount of PIP benefits a person injured in an automobile accident
          may recover.[ 24]

          In reaching this conclusion, we overruled the Court of Appeals’ decision in Geiger

v Detroit Auto Inter-Ins Exch, 25 which held that MCL 600.5851(1) applies to toll the one-

year-back rule. 26 The Geiger panel reasoned that reading the statute in a contrary fashion

23
     Id. at 62.
24
     Id. at 72.
25
     Geiger v Detroit Auto Inter-Ins Exch,114 Mich App 283; 318 NW2d 833 (1982).
26
  By overruling Geiger, the dissent contends that “the Cameron majority upended 25
years of settled law . . . .” Post at 2. Aside from the fact that such “settled law” was a
Court of Appeals decision and thus not binding on this Court, the dissent disregards the
fundamental principle that not all precedents are deserving of equal respect. Geiger


                                               9
would “severely limit the utility” of the minority/insanity tolling provision “and could

deprive a person of benefits to which he would otherwise be rightfully entitled.” 27 This

Court held that Geiger’s conclusion was not supported by the statutory texts and

contravened the Legislature’s unambiguous directives, compelling its overruling. As

Cameron explained:

                [W]e must assume that the thing the Legislature wants is best
         understood by reading what it said. Because what was said in MCL
         500.3145(1) and MCL 600.5851(1) is clear, no less clear is the policy.
         Damages are only allowed for one year back from the date the lawsuit is
         filed. We are enforcing the statutes as written. While some may question
         the wisdom of the Legislature’s capping damages in this fashion, it is
         unquestionably a power that the Legislature has under our Constitution.[ 28]




ignored the clear and unambiguous language of MCL 500.3145(1) and MCL 600.5851(1)
and was, instead, grounded on its own speculative policy considerations. Because
Cameron closely analyzed the actual statutory language and did not allow policy
considerations to dictate the result, it is simply deserving of more regard. Thus, Cameron
did not “upend 25 years of settled law”; stated in more accurate terms, the Cameron
majority was compelled to overrule nonbinding precedent premised on a faulty legal
analysis.

        Contrary to the dissent, our conclusion that Cameron is “better reasoned” is not an
altogether subjective determination. Instead, it is based on a straightforward reading of
both Cameron and Geiger, which, even the dissent can hardly deny, would lead almost
any reader to conclude that Cameron is focused principally on the statutory language in
dispute, while Geiger is focused principally on policy considerations. Because such
statutory language constitutes the best indicator of legislative intent, we believe that
Cameron is “better reasoned.” Although we appreciate that our dissenting colleagues are
free to disagree with this assessment, judgments nonetheless must be made. And we have
sought to exercise our own best judgment in assessing the precedents before us.
27
     Geiger, 114 Mich App at 291.
28
     Cameron, 476 Mich at 63 (citation omitted).



                                             10
         After our decision in Cameron, the Court of Appeals in Liptow 29 applied

Cameron’s reasoning to hold that separate tolling provisions for state political

subdivisions 30 do not preclude the application of the one-year-back rule. The panel

reasoned that the plain statutory text of MCL 600.5821(4) indicates that the Legislature

intended to exempt the state from statutes of limitations when bringing an action to

recover public funds. As in Cameron, the Court recognized that the one-year-back rule is

not a statute of limitations, but a damages-limiting provision. Accordingly, because

MCL 600.5821(4) does not address damages limitations, the Court of Appeals

determined that it has no effect on the one-year-back rule. 31 Thus, Liptow held that while

a political subdivision may bring an action at any time pursuant to MCL 600.5821(4), it

cannot recover benefits for any portion of the loss incurred more than one year before the

date on which the action was commenced.

                                        C. REGENTS

         Four years after Cameron and Liptow, in Regents, this Court again considered

whether a saving provision tolling a statute of limitations similarly tolls the one-year-



29
     Liptow, 272 Mich App 544.
30
     See MCL 600.5821(4), which provides in pertinent part:

                 Actions brought in the name of . . . any political subdivision of the
         state of Michigan . . . for the recovery of the cost of maintenance, care, and
         treatment of persons in hospitals . . . are not subject to the statute of
         limitations and may be brought at any time without limitation, the
         provisions of any statute notwithstanding. [Emphasis added.]
31
     Liptow, 272 Mich App at 555-556.



                                              11
back rule. 32 In Regents, the plaintiffs brought an action seeking payment from the

defendant insurer for the full cost of medical treatment provided to the defendant’s

insured who had been treated at the university’s hospital following an automobile

accident. The circuit court held that the one-year-back rule barred the plaintiffs from

recovering any portion of the loss incurred more than one year before commencement of

the action, and the Court of Appeals affirmed. In a narrowly divided decision, this Court

reversed the decisions of the lower courts and overruled the recent decisions in Cameron

and Liptow, holding, in part, that the minority/insanity tolling provision does, in fact, toll

the one-year-back rule. The Regents Court, essentially adopting the dissenting position

from Cameron, held that “the ‘action’ and ‘claim’ preserved by [the minority/insanity

tolling provision] include the right to collect damages” because “the right to bring an

action would be a hollow one indeed if a plaintiff could not recover damages.” 33

According to Regents, the one-year-back rule in MCL 500.3145(1) is inapplicable to a

statute that preserves a plaintiff’s right to bring an action.      That is, because MCL

600.5851(1) preserves the rights of minors and insane persons by granting them one year

after their disabilities have been removed to bring their civil actions, MCL 600.5851(1)

precludes application of the one-year-back rule.

          Three justices strongly dissented from the decision to overrule Cameron and erase

the long-recognized distinction between statutes of limitations and the damages-limiting

32
     Regents, 487 Mich 289.
33
     Id. at 299.



                                             12
provision of the no-fault statute. The dissenting justices explained that because the one-

year-back rule “serves only as a limitation on the recovery of benefits” and “does not

define a period within which a claimant may file a cause of action,” the one-year-back

rule “lies outside the scope of what is affected by the RJA’s minority/insanity tolling

provision.” 34 By holding to the contrary, the dissenting justices concluded that the

majority had failed to enforce as written the unambiguous language of the one-year-back

rule, and had attempted instead to “discern the purpose of the statute from something

other than its actual language.” 35


                         D. REGENTS WAS WRONGLY DECIDED

          We believe that the ruling in Regents was erroneous for the simple reason that the

statutory texts of MCL 500.3145(1) and MCL 600.5851(1) plainly do not support it.

MCL 600.5851(1) gives minors and insane persons one year after the removal of their

disabilities “to make the entry or bring the action.”             By its very terms, the

minority/insanity tolling provision is a timing mechanism specifying when a minor or

insane person may bring his or her claim; it places no limitation on, and makes no

reference to, the amount of damages that can be recovered after the action has been

brought. The one-year-back rule in MCL 500.3145(1), on the other hand, forecloses a

claimant from recovering “benefits for any portion of the loss incurred more than 1 year

before the date on which the action was commenced.” By its very terms, then, the one-


34
     Id. at 333 (MARKMAN, J., dissenting).
35
     Id. at 336.



                                              13
year-back rule is a damages-limiting provision because it limits a claimant’s recovery to

those losses incurred during the year before the filing of the action.

          By concluding that the minority/insanity tolling provision of MCL 600.5851(1)

operates to toll the one-year-back rule in MCL 500.3145(1), Regents failed to recognize

the critical distinction between having the general right to commence an action and the

limitation on the right to recover no-fault benefits for losses occurring more than one year

before the filing of the action. Indeed, Regents impermissibly interpreted the phrase

“bring the action” in MCL 600.5851(1) as conferring on a claimant the right to “bring the

action and recover an unlimited amount of damages,” an interpretation which cannot be

extracted from the plain and unambiguous statutory text. The dissenting justices in

Regents recognized this distinction, contrasting the one-year-back rule, which provides

that the claimant “may not recover benefits for any portion of the loss incurred more than

1 year before the date on which the action was commenced,” with MCL 600.5821(4),

which provides that an action by the state or one of its political subdivisions “may be

brought at any time without limitation.” The dissenting justices in Regents properly

observed:

                  [W]hen these two provisions are read together, it is clear that while a
          political subdivision may bring an action at any time, it cannot recover
          benefits for any portion of the loss incurred more than 1 year before the
          date on which the action was commenced. In other words, MCL
          600.5821(4), which pertains only to when an action may be commenced,
          does not preclude the application of the one-year-back rule, which only
          limits how much can be recovered after the action has been commenced.[36]


36
     Id. at 339.



                                                14
This interpretation is merely an extension of the same legal rationale applied in Cameron,

in which the Court distinguished the plain language of the one-year-back rule from the

plain language of the minority/insanity tolling provision.

         Again, the rules of statutory interpretation mandate that we give effect to the

Legislature’s intent, relying on the plain language of the no-fault statute itself. If the

statutory language is unambiguous, we must presume that the Legislature intended the

meaning it clearly expressed and further construction is neither required nor permitted. 37

As is evident from its holding, the interpretation advanced by Regents superseded the

Legislature’s explicit intent that recovery of PIP benefits be limited to losses incurred

within one year before the date on which an action is filed. The statutory provision

containing the one-year-back rule employs plain, clear, and simple language.            The

minority/insanity tolling provision sets forth an equally simple concept, tolling the time

in which an action may be commenced after a person’s disability is removed. This

tolling provision, however, is silent regarding the amount of damages a claimant may

recover and, accordingly, there is no support for the conclusion that that minority/insanity

tolling statute precludes application of the no-fault act’s one-year-back rule. Because

Regents reached such a conclusion, it was wrongly decided.

         Application of the Regents Court’s interpretation of the one-year-back rule to this

case illustrates how that decision defeats the very purpose of the rule. Under Regents,

plaintiff would be permitted to recover PIP benefits for those losses incurred during the

32 years predating the filing of her action on February 27, 2009, in addition to those


37
     Sun Valley Foods, 460 Mich at 236.


                                             15
losses incurred after that date and continuing for the remainder of her life. Permitting

recovery in that manner ignores the plain language of the one-year-back rule, which

limits plaintiff’s recovery to those losses incurred within one year before February 27,

2009, while still allowing additional recovery for all losses incurred after that date.

Although the minority/insanity tolling provision may certainly toll myriad statutory

provisions that contain a statute of limitations, it cannot toll the one-year-back rule of

MCL 500.3145(1) because the one-year-back rule is not a statute of limitations in that it

does not limit the period of time within which a claimant may file an action; rather, the

one-year-back rule places a limitation on the amount of damages a claimant is entitled to

recover. Furthermore, the one-year-back rule does not serve those purposes typically

associated with a statute of limitations because it does not operate to cut off a claim or

bar the action or the recovery; it simply limits the compensation available to the

claimant. 38    Because the no-fault act’s one-year-back rule and the RJA’s

38
   The dissent characterizes our interpretation of MCL 500.3145(1) and MCL
600.5851(1) as “tend[ing] toward the absurd.” Post at 4.

       There is no need for this Court to address the “absurd results” doctrine in this case
because there is simply no result here that is absurd. Indeed, the dissent’s argument that
this construction produces an absurd result was fully considered and rejected in Cameron.
As reiterated by the dissenting justices in Regents, “‘[i]n choosing to make no-fault
insurance compulsory for all motorists, the Legislature has made the registration and
operation of a motor vehicle inexorably dependent on whether no-fault insurance is
available at fair and equitable rates.’” Regents, 487 Mich 346-347, (MARKMAN, J.,
dissenting), quoting Shavers v Attorney General, 402 Mich 554, 599; 267 NW2d 72
(1978) (alteration in original). It therefore bears repeating that it is certainly quite
possible that in a system that provides mandatory unlimited lifetime benefits, the
Legislature intended to impose a limitation on recovery of no-fault benefits in order to
make no-fault insurance affordable. This limitation is not only sensible, but necessary for
the survival of no-fault system.



                                            16
minority/insanity tolling provision serve manifestly different purposes and function

independently of each other, the one-year-back rule is not the subject of tolling under the

minority/insanity tolling provision. And this proper interpretation comports both with the

plain language of the statute and the legislative purpose of keeping insurance premiums

at affordable rates while providing victims of motor vehicle accidents assured, adequate,

and prompt reparation for certain economic losses. 39

                                   E. STARE DECISIS

         Having concluded that Regents was wrongly decided, we must decide whether

stare decisis nevertheless compels our adherence to its holding. The test for determining

whether stare decisis compels the continued adherence to a precedent is set forth in

Robinson v Detroit 40 and calls for us to examine, among other factors, “(a) whether the

       Insofar as the dissent asserts that it “defies common sense” to think “[t]hat the
Legislature wanted to grant a minor or insane person the right to prove his or her
damages in a court of law while lacking any opportunity to be awarded them,” post at 4,
we note that the statutory language plainly does not confer on a claimant a right to prove
and recover an unlimited amount of damages. Instead, the plain language merely confers
a right, under certain circumstances, to bring an action despite the period of limitations
having expired. The dissent utterly fails to recognize that the one-year-back rule does not
operate to preclude a claimant from recovering any damages; rather, a claimant will find
himself or herself without any recovery as a result of the one-year-back rule’s operation
only if the claimant has not suffered any losses within the one year immediately
preceding the filing of the action. Contrary to the dissent, “that this result will occur
‘only’ in some circumstances,” post at 4 n 11, hardly constitutes our only response to its
claim of “absurdity.” As previously explained, it is possible that the Legislature chose to
impose a limitation on the recovery of no-fault benefits to ensure the financial integrity of
the no-fault system. See also Regents, 487 Mich at 346-347 (MARKMAN, J. dissenting).
39
  See, e.g., Tebo v Havlik, 418 Mich 350, 366; 343 NW2d 181 (1984); Celina Mut Ins
Co v Lake States Ins Co, 452 Mich 84, 89; 549 NW2d 834 (1996); O’Donnell v State
Farm Mut Auto Ins Co, 404 Mich 524, 547; 273 NW2d 829 (1979).
40
     Robinson v Detroit, 462 Mich 439, 464-468; 613 NW2d 307 (2000).



                                             17
earlier decision was wrongly decided, and (b) whether overruling such decision would

work an undue hardship because of reliance interests or expectations that have arisen.” 41

         First, as discussed previously, Regents was wrongly decided for the simple reason

that it ignored the Legislature’s clear and unambiguous directives in MCL 500.3145(1)

and MCL 600.5851(1) by failing to enforce these statutory provisions as written. Rather

than grounding its analysis on the proper and historically accepted interpretation of the

one-year-back rule, the Regents decision appears to have focused on the majority’s

concern that a plaintiff allowed to bring a suit under the minor/insanity tolling provision

would be precluded by the one-year-back rule from recovering all the damages that might

otherwise be permitted outside the no-fault context. However, it is the Legislature’s

enactment of the no-fault act’s one-year-back rule that operates to limit the recovery of

damages incurred more than one year before an action is commenced, not our

interpretation of the minority/insanity tolling provision.

         With regard to reliance interests, “the Court must ask whether the previous

decision has become so embedded, so accepted, so fundamental, to everyone’s

expectations that to change it would produce not just readjustments, but practical real-

world dislocations.” 42 In discussing this factor, the Regents Court explained: “Cameron

is of recent vintage, having been decided a mere four years ago. Hence, reliance on its




41
  Robertson v DaimlerChrysler Corp, 465 Mich 732, 757; 641 NW2d 567 (2002), citing
Robinson, 462 Mich at 464-468; see also Mitchell v W T Grant Co, 416 US 600, 627-628;
94 S Ct 1895; 40 L Ed 2d 406 (1974) (Powell, J., concurring).
42
     Robinson, 462 Mich at 466.


                                             18
holding has been of limited duration.” 43 Regents is of even more recent vintage than was

Cameron, having been decided a mere 21 months ago.                   Certainly, Regents has not

“become so embedded, so accepted, so fundamental, to everyone’s expectations that to

change it would produce . . . practical real-world dislocations” 44 such that reliance

interests will be disrupted. While we view the duration of a decision from this Court as

important, we believe the foremost indicator that reliance interests weigh in favor of

overruling Regents is the plain language of the statutes because it is the unambiguous

statutory text that guides the citizenry and their behavior. “This is the essence of the rule

of law: to know in advance what the rules of society are.” 45 As we have explained:

                   [I]f the words of the statute are clear, the actor should be able to
           expect, that is, rely, that they will be carried out by all in society, including
           the courts. In fact, should a court confound those legitimate citizen
           expectations by misreading or misconstruing a statute, it is that court itself
           that has disrupted the reliance interest. When that happens, a subsequent
           court, rather than holding to the distorted reading because of the doctrine of
           stare decisis, should overrule the earlier court’s misconstruction. The
           reason for this is that the court in distorting the statute was engaged in a
           form of judicial usurpation that runs counter to the bedrock principle of
           American constitutionalism, i.e., that the lawmaking power is reposed in
           the people as reflected in the work of the Legislature, and, absent a
           constitutional violation, the courts have no legitimacy in overruling or
           nullifying the people’s representatives.[ 46]




43
     Regents, 487 Mich at 305.
44
     Robinson, 462 Mich at 466.
45
     Id. at 467.
46
     Id.



                                                  19
        Because Regents strayed considerably from the statutory language, it undermined

the reliance interest that the people of this state have with regard to that language and

with regard to a Court that is committed to upholding such language. As a result, it is this

Court’s duty to restore such reliance interests by restoring the law to mean what its

language plainly states—a no-fault “claimant may not recover benefits for any portion of

the loss incurred more than 1 year before the date on which the action was

commenced.” 47

        The one-year-back rule codifies an integral part of the legislative compromise that

is the no-fault act, and invalidating that compromise will threaten the continued fiscal

soundness of our no-fault system. Given that Michigan is the only state with a no-fault

automobile-injury reparations scheme with mandatory, unlimited, lifetime medical

benefits, the Legislature adopted a unique approach to defining the temporal limitations

for filing suit without allowing open-ended liability or time-barring claims before they

accrue. The Legislature addressed this problem by enacting the one-year-back rule,

which limits recovery to losses incurred within one year before suit was filed. Thus, the

creation of MCL 500.3145(1) was the Legislature’s reasonable and simple approach to

resolving the problem of allowing a reasonable amount of time for pursuing a claim while

protecting the fiscal integrity of the no-fault system.     However, under the Regents

interpretation of the one-year-back rule, not only is a claimant permitted to recover those

losses incurred after the date on which the action was filed, but recovery also extends to

those losses incurred any number of years before the filing date. Permitting a claimant to

47
     MCL 500.3145(1).



                                            20
recover all losses incurred both before and after an action is filed, without any limitation,

would nullify this legislative compromise and render the no-fault system unsustainable.

         For these reasons, we overrule Regents and “return the law, as is our duty, to what

we believe the citizens of this state reading these statutes at the time of enactment would

have understood [them] to mean.” 48 We are mindful of the importance of stability and

continuity in the law and approach with great caution a decision to overrule precedent,

but to allow the interpretation of MCL 500.3145(1) and MCL 600.5851(1) set forth in

Regents to stand would result in the endorsement of a decision that utterly failed to

enforce the requirements of the very statutes it purported to interpret.

         Because the plain and unambiguous language of MCL 500.3145(1) can only be

interpreted as limiting the amount of PIP benefits recoverable to those losses incurred

within one year before the date the lawsuit is filed, which was the same interpretation

advanced by the Cameron majority, we reinstate our previous decision in Cameron.

                                     F. APPLICATION

         In this case, plaintiff filed her complaint on February 27, 2009, seeking recovery

of PIP benefits for losses dating back 32 years. While plaintiff contends that, in light of

her alleged insanity, the minority/insanity tolling provision tolls the one-year-back rule,

rendering any losses incurred from the date of plaintiff’s 1977 accident recoverable, we

conclude otherwise. The minority/insanity tolling provision of MCL 600.5851(1), which

concerns when an action may be commenced, does not render inoperable the one-year-

back rule, which only limits how much can be recovered after the action has been

48
     Robinson, 462 Mich at 468.



                                             21
commenced. Consequently, the one-year-back rule does not fall within the purview of

what is intended to be tolled by the minority/insanity tolling provision. Accordingly,

plaintiff’s recovery is limited to losses incurred on or after February 27, 2008.

                                    IV. CONCLUSION

         The minority/insanity tolling provision in MCL 600.5851(1) does not apply to toll

the one-year-back rule in MCL 500.3145(1) because the one-year-back rule is a damages-

limiting provision and does not concern when an action may be brought. These two,

distinct statutory provisions serve different purposes and by their express language

operate separately. Because the decision in Regents ignored the plain statutory directive,

it is hereby overruled and Cameron is reinstated. 49 Accordingly, we reverse the decision

of the circuit court denying defendant’s motion for partial summary disposition and

remand this case to that court for entry of partial summary disposition in defendant’s

favor.

                                                         Mary Beth Kelly
                                                         Robert P. Young, Jr.
                                                         Stephen J. Markman
                                                         Brian K. Zahra




49
   The Regents Court overruled Liptow on the sole basis that it relied on Cameron.
Because Cameron has now been reinstated, the justification for overruling Liptow is no
longer controlling law.



                                             22
                             STATE OF MICHIGAN

                                     SUPREME COURT


DOREEN JOSEPH,

               Plaintiff-Appellee,

v                                                           No. 142615

AUTO CLUB INSURANCE
ASSOCIATION, a/k/a A.C.I.A.,

               Defendant-Appellant.


MARILYN KELLY, J. (dissenting).
         Today’s decision is this Court’s third ruling on the same issue in six years. Yet

nothing accounts for its going back and forth on the issue—no new or revised legislation

or social upheaval—except changes in the composition of the Court itself.

         The majority overrules Univ of Mich Regents v Titan Ins Co 1 and reinstates the

rule from Cameron v Auto Club Ins Ass’n. 2 Cameron changed 25 years of settled law 3

and held that the saving provision in MCL 600.5851(1) for minors and insane persons

does not preclude the application of the one-year-back rule in MCL 500.3145(1). I

authored the majority opinion in Regents and continue to believe that it correctly decided

this issue. Thus, I would reaffirm our decision in Regents and respectfully deplore its

demise.

1
    Univ of Mich Regents v Titan Ins Co, 487 Mich 289; 791 NW2d 897 (2010).
2
    Cameron v Auto Club Ins Ass’n, 476 Mich 55; 718 NW2d 784 (2006).
3
    See Geiger v DAIIE, 114 Mich App 283; 318 NW2d 833 (1982).
         Contrary to the majority’s conclusion, MCL 600.5851(1) is not “entirely silent

with regard to the amount of damages recoverable once an action has been brought.” 4

Rather, as I stated in Regents:

                MCL 600.5851(1) does not create its own independent cause of
         action. It must be read together with the statute under which the plaintiff
         seeks to recover. In no-fault cases, for example, MCL 600.5851(1) must be
         read together with MCL 500.3145(1). Doing so, the statutes grant infants
         and incompetent persons one year after their disability is removed to “bring
         the action” “for recovery of personal protection insurance benefits . . . for
         accidental bodily injury . . . .” On the basis of its language, MCL
         600.5851(1) supersedes all limitations in MCL 500.3145(1), including the
         one-year-back rule’s limitation on the period of recovery.[ 5]

         The majority correctly asserts that our decisions predating Cameron recognized

that MCL 500.3145(1) contains two limitations on the time for filing suit and one

limitation on the period of recovery. 6 It attempts to use that uncontroversial point,

however, to characterize Cameron as an uncontroversial, predetermined, and

straightforward application of our precedent. The characterization is inaccurate.

         The significant point is that Cameron was the first decision in which this Court

recognized the distinction between the limitations in MCL 500.3145(1) and applied them

differently. In so doing, the Cameron majority upended 25 years of settled law and drew

a distinction that even the defendant did not initially ask it to draw. 7 These simple facts

4
    Ante at 8.
5
    Regents, 487 Mich at 298.
6
 See ante at 6-7, citing Devillers v Auto Club Ins Ass’n, 473 Mich 562, 574; 702 NW2d
539 (2005), and Welton v Carrier Ins Co, 421 Mich 571, 576; 365 NW2d 170 (1984).
7
  See Cameron, 476 Mich at 88-90 (CAVANAGH, J., dissenting) (noting that the defendant
initially argued that MCL 600.5851(1) should not apply to any of the limitations in MCL


                                              2
call into doubt the majority’s contentions that Cameron was “compelled to overrule

nonbinding precedent” 8 and that Regents “ignored the Legislature’s clear and

unambiguous directive[] in MCL 500.3145(1) . . . .” 9 If the Legislature’s directive were

truly so clear and unambiguous, why did the prevailing interpretation of MCL

500.3145(1) go unchallenged for nearly 25 years?

500.3145(1), but that the defendant eventually devised the alternative argument that, even
though MCL 600.5851(1) saved the plaintiff’s right to file suit, the one-year-back rule
nevertheless prevented the plaintiff from recovering any damages that were incurred
more than a year before the date of filing suit).
8
   Ante at 10 n 26. The majority also repeats a theme originating from Justice
MARKMAN’s concurrence in Rowland v Washtenaw Co Rd Comm, 477 Mich 197, 226;
731 NW2d 41 (2007) (MARKMAN, J., concurring), that “not all precedents are built alike”
because some are “better reasoned.” See ante at 9 n 26. I have no doubt the majority
believes that all of its decisions overruling previous cases are better reasoned than its
predecessors’; otherwise, overruling those cases would seem foolish indeed. But any
establishment of a hierarchy of precedents is inherently flawed because whether one
decision is better reasoned than another is “undoubtedly in the eye of the beholder.”
Regents, 487 Mich at 303 n 28. Given the subjective nature of this “better reasoned”
inquiry, such an approach would serve no purpose other than to shield the majority’s
allegedly better-reasoned precedents from scrutiny.

       The majority claims that this inquiry is not subjective because, given that
Cameron focused principally on the statute’s language, not “policy considerations,” it is
objectively “better reasoned” than Geiger.              Even accepting the majority’s
characterization, this assertion is flawed. An objective person reading an absurd decision
that is based on a seriously strained reading of statutory language (Cameron) might
reasonably find a contrary decision primarily focused on “policy considerations” (Geiger)
to be “better reasoned.” The majority’s disdain for policy considerations in favor of a
focus on statutory language that it inevitably determines is “clear and unambiguous”—
even when it is not—does not an objective determination make.

      Finally, it appears that, unlike the majority, the Legislature did not consider
Geiger to be “premised on a faulty legal analysis.” Ante at 10 n 26. It did not supersede
Geiger by amending the applicable statutes from 1982 to 2006.
9
    Ante at 18.



                                            3
       As observed by the dissenting opinions in Cameron, the majority’s interpretation

of MCL 600.5851(1) and MCL 500.3145(1) in Cameron and this case tends toward the

absurd. 10 That the Legislature wanted to grant a minor or insane person the right to prove

his or her damages in a court of law while lacking any opportunity to be awarded them

defies common sense. Yet under the Cameron regime restored today, many claims

supposedly “saved” by MCL 600.5851(1) will be disposed of in precisely that fashion.11

This result creates a false promise. I cannot conclude that the Legislature intended such a

promise.

       I dissent from the majority’s decision to overrule Regents and reinstate the rule

from Cameron that MCL 600.5851(1) does not preclude application of the one-year-back

rule in MCL 500.3145(1). I would hold that MCL 600.5851(1) saves a minor or insane

person’s “claim,” which includes the right to recover all of his or her personal protection

insurance benefits.

                                                        Marilyn Kelly
                                                        Michael F. Cavanagh
                                                        Diane M. Hathaway




10
  Cameron, 476 Mich at 103 n 12 (CAVANAGH, J., dissenting); id. at 109-130 (KELLY, J.,
dissenting).
11
   The majority’s response to this obvious absurdity is that it will “only” occur if the
injured person has suffered no losses in the year preceding the filing of the action. The
majority’s speculation that this result will occur “only” in some circumstances does
nothing to undercut its absurdity. And it will provide cold comfort for those caught in
this judicially created trap.



                                            4